            Case 8:19-bk-04467-CED          Doc 26        Filed 05/31/19   Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

IN RE:                                                         CASE NO: 19-bk-4467-CED

Rustic Steel Creations, Inc.

      Debtor.
_________________________________________/

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE that Townsend J. Belt, Esq. of the Law Office of Townsend J.

Belt, P.A. hereby appears as counsel for Palori Equities in the above-styled action. All parties are

requested to serve copies of all future pleadings and notices in the above-styled action, on the

undersigned as required by the Federal Rules of Bankruptcy Procedure and order of the Court.

Dated: May 31, 2019


                                                     Respectfully Submitted,
                                                     Law Office of Townsend J. Belt, P.A.
                                                     238 E. Davis Blvd. Ste #312
                                                     Tampa, FL 33606
                                                     Tel: (813) 251-8630
                                                     Email: townsend.belt@beltlawoffice.com
                                                     Email: eservice@beltlawoffice.com

                                                     /S Townsend J. Belt
                                                     Townsend J. Belt, Esq.
                                                     Florida Bar No. 0066811




                                            Page 1 of 2
           Case 8:19-bk-04467-CED        Doc 26        Filed 05/31/19   Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

electronic notice to Daniel Etlinger, 606 East Madison Street, Tampa, FL 33602, and all other

parties receiving CM/ECF notification, on May 31, 2019.


                                                  Respectfully Submitted,
                                                  Law Office of Townsend J. Belt, P.A.
                                                  238 E. Davis Blvd. Ste #312
                                                  Tampa, FL 33606
                                                  Tel: (813) 251-8630
                                                  Email: townsend.belt@beltlawoffice.com
                                                  Email: eservice@beltlawoffice.com

                                                  /S Townsend J. Belt
                                                  Townsend J. Belt, Esq.
                                                  Florida Bar No. 0066811




                                         Page 2 of 2
